Exhibit 10.2



AMENDMENT #4 TO
RECEIVABLES SALE AND CONTRIBUTION AGREEMENT
THIS AMENDMENT #4 TO RECEIVABLES SALE AND CONTRIBUTION AGREEMENT (this
“Amendment”) is entered into as of January 9, 2013 by and between INTERNATIONAL
PAPER COMPANY, a New York corporation (“IPCO”), and RED BIRD RECEIVABLES, LLC, a
Delaware limited liability company formerly known as Red Bird Receivables, Inc.
(“Buyer”), and pertains to the Receivables Sale and Contribution Agreement
between IPCO and Buyer dated as of March 13, 2008, as heretofore amended (the
“Agreement”). Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Agreement.
W I T N E S S E T H :
WHEREAS, the parties wish to modify the Agreement as set forth herein;
NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto hereby agree as follows:
1.Amendment. Effective as of the date hereof, the Agreement is amended as
follows:
1.1.    The definition of “Receivable” in Exhibit I to the Agreement is amended
and restated in its entirety to read as follows:
“Receivable” means all indebtedness and other obligations owed to IPCO (at the
time it arises, and before giving effect to any transfer or conveyance under
this Agreement) or Buyer (after giving effect to the transfers under this
Agreement) or in which IPCO or Buyer has a security interest or other interest,
including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible, to the
extent arising in connection with the domestic sale of goods or the rendering of
services by one of IPCO’s businesses listed on Schedule B attached hereto (which
Schedule B may be amended, modified or supplemented from time to time) and
further includes, without limitation, the obligation to pay any Finance Charges
with respect thereto; provided, however, that “Receivable” shall not include (i)
any such indebtedness or other obligations arising on or after January 9, 2013
and due from General Mills, Inc. or any of its consolidated subsidiaries, (ii)
any such indebtedness or other obligations originated by any entity other than
IPCO and assigned to IPCO following such origination, and (iii) any such
indebtedness or other obligations originated by IPCO and due from any Obligor
where such Obligor has been instructed to pay such indebtedness or other
obligation to a postal box or bank account that is not a Lock Box or a
Collection Account. Indebtedness and other rights and obligations arising from
any one transaction, including, without limitation, indebtedness and other
rights and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be a Receivable regardless of whether the account
debtor or IPCO treats such indebtedness, rights or obligations as a separate
payment obligation.
1.2.    Exhibit III to the Agreement is deleted and replaced with Exhibit III
hereto.

60859033.DOCX

--------------------------------------------------------------------------------



1.3.    Schedule B to the Agreement is deleted and replaced with Schedule B
hereto.
2.    Representations; Covenants.
2.1.    IPCO represents and warrants to the other parties hereto that it has
duly authorized, executed and delivered this Amendment and that this Amendment
constitutes, a legal, valid and binding obligation of IPCO, enforceable in
accordance with its terms (except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability).
2.2.    IPCO represents and warrants to the other parties hereto that, after
giving effect to this Amendment, each of its representations and warranties set
forth in Section 2.1 of the Agreement is true and correct as of the date hereof.
2.3.    IPCO covenants and agrees that immediately following the effectiveness
of this Amendment it will:
(a)    notify General Mills, Inc. to cease making any payment with respect to
indebtedness or other obligations of General Mills, Inc. or any of its
consolidated subsidiaries owed to IPCO arising on or after January 9, 2013 to
any Lock Box or Collection Account; and
(b)    direct General Mills, Inc. to make all future payments with respect to
indebtedness or other obligations of General Mills, Inc. or any of its
consolidated subsidiaries owed to IPCO arising on or after January 9, 2013 to an
account that is not a Lock Box or a Collection Account.
2.4.    IPCO represents and warrants to the other parties hereto that, pursuant
to (i) a Master Lease Agreement, dated as of December 31, 2012 and effective as
of January 1, 2013 (as the same may be amended from time to time, the
“Temple-Inland Lease Agreement”), between TIN Inc., a Delaware corporation
(“TIN”) and IPCO and (ii) an Assignment, Sale and Off-Set Agreement between TIN
and IPCO, dated as of December 31, 2012 and effective as of January 1, 2013 (as
the same may be amended from time to time, the “Temple-Inland Assignment
Agreement”), TIN has leased or otherwise transferred to IPCO certain assets used
primarily in, or generated by, the manufacture, production and sale of
corrugated packaging (such assets, as further defined in the Temple-Inland Lease
Agreement as the “Leased Facilities and Properties” and as further defined in
the Temple-Inland Assignment Agreement as the “Purchased Assets”, collectively,
the “Temple-Inland Assets”). As of the date hereof, the Temple-Inland Assets are
operated or used by IPCO’s Industrial Packaging business.
3.    Conditions Precedent. This Amendment shall become effective as of the date
hereof upon the Administrative Agent’s receipt of a counterpart hereof duly
executed by each of the parties hereto and consented to by the Administrative
Agent.
4.    Miscellaneous.
4.1.    Except as expressly amended hereby, the Agreement shall remain unaltered
and in full force and effect, and each of the parties hereto ratifies and
confirms each of the Transaction Documents to which it is a party.
4.2.    THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF

60859033.DOCX    2

--------------------------------------------------------------------------------



CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5‑1401 OF THE GENERAL OBLIGATIONS
LAW.
4.3.    This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same amendment. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile or by electronic mail in
portable document format (pdf) shall be effective as delivery of a manually
executed counterpart of this Amendment.


<Signature pages follow>

60859033.DOCX    3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.


 

INTERNATIONAL PAPER COMPANY


By: /s/ Errol A. Harris
    Name:    Errol A. Harris    
    Title:    Vice President and Treasurer

RED BIRD RECEIVABLES, LLC


By: /s/ Phillip M. Sisneros
    Name:    Phillip M. Sisneros    
    Title:    President








By its signature below, the undersigned hereby consents to the foregoing
Amendment pursuant to Section 7.1(i)(xiv) of the Credit and Security Agreement:

CITICORP NORTH AMERICA, INC.,
as Administrative Agent


By: /s/ Steffen Lunde
    Name:    Steffen Lunde    
    Title:     Vice President



60859033.DOCX

--------------------------------------------------------------------------------





EXHIBIT III




Lock boxes; Collection Accounts; Collection Banks
DOMESTIC




Collection Bank
Account
Lockbox
Notes
Lockbox Site
 
 
 
 
 
JPMorgan
1 Chase Manhattan Plaza
New York, NY 10081
361046451
N/A
Domestic EFT Receivables
 N/A
 
 
 
 
 
PNC Bank
2 Tower Center Boulevard
East Brunswick, NJ 08816
1014314152
1019837518


676565
644095
910780
771689
532629


773568
644520
677319
911382


Domestic Receivables








Domestic Receivables


Dallas
Pittsburgh
LA
Chicago
Atlanta


Chicago
Pittsburgh
Dallas
Pasadena










60859033.DOCX

--------------------------------------------------------------------------------





SCHEDULE B


Receivables created by domestic sales of the following businesses:


•
U.S. Printing Papers

•
Consumer Packaging

•
Industrial Packaging

•
xpedx

•
U.S. Pulp





 


60859033.DOCX